EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Barnett on 06/17/2021.

The application has been amended as follows:
Claim 1, line 3: the semicolon after “wherein” was changed to a colon;
Claim 1, line 8: “a sample” was changed to “the sample”;
Claim 22, line 1: “radial” was  deleted;
Claim 23, line 1: "linear" was deleted;
Claim 26, line 1: “claim 19” was changed to “claim 24”; 
Claim 28, line 2: “a trigger” was changed to “the trigger”;
Claim 29, line 2: “a trigger” was changed to “the trigger”;
Claim 32, line 2: “and optionally, a sensor, microprocessor, or both” was changed to “and one or both of a sensor and a microprocessor”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the closest prior art of record, Pawelec (U.S. Pat No. 4481952) (previously cited) in view of Wong et al. (U.S. Pat. No. 5443459) (previously cited) and Iddan et al. (U.S. Pub. No. .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791